Pillsbury, J. Eule 21 of this court provides that “ In all cases a party bringing a cause into this court shall furnish a complete abstract or abridgment of the record therein, referring to the appropriate pages of the record by numerals on the margin, and shall cause such abstract to be printed in a neat and workmanlike manner, with small pica type and leaded lines, on one side only, upon white foolscap paper, leaving a margin at least two inches in width on the left hand side of each sheet. Five copies of such printed abstract shall be filed' in each case, one for each of the judges, one for the "defendant in error or appellee, and one to be filed with the record.” Eule 26 provides that “ Hereafter the call of the docket will commence on the third day of the term and fifteen cases per day will be subject to call, and in the event that either abstract or brief is not filed within the prescribed time the judgment or decree of the court below will, on the call of the docket, be affirmed.” The purpose of an abstract is to fairly and intelligibly present to the court in a condensed form the substance of those portions of the record upon which error is assigned. Here is a record of some forty pages, consisting of a petition for mandamus, evidence introduced and orders of court, and the assignment of errors questions the finding of the court upon the evidence, and yet not one word of the evidence is incorporated into the abstract, nor a single averment of the petition. The court is informed by the pretended abstract that th e petition will be found from pages 2 to 9 of the record, and the evidence of the plaintiff from pages 18 to 32 of the record-This is, in no sense, a compliance with the rule of the court. It furnishes no aid'to the court in the investigation of the merits of the cause, and might as well have been omitted altogether. Hnder such circumstances we do not feel called upon to examine the contents of the record to ascertain if error has been committed. If parties expect to have their assignment of errors examined by this court, they must show a fair effort to fully and fairly present their cause according to the rules established for their guidance. Johnson v. Bantock, 38 Ill. 111; Israel v. Town of Whitehall, 2 Ill. App. 509. We affirm the judgment under rule 26 of this court for want of abstract. Judgment affirmed*